The opinion of the court was delivered by
Schoonover, J. :
The plaintiffs in error commenced this action in the district court of Harper county. In their petition they ask judgment for $111, with interest at the rate of six per cent, per annum from the 25th day of July, 1894. The defendant in error answered by general denial, and for a second defense alleged that plaintiffs in error were indebted to him in the sum of $9.12, with interest from July 28, 1894. The case was tried to a jury on the 30th day of March, *6401895, and resulted in a verdict for defendant in error for $9.48. The plaintiffs below bring the case here.
The right to a review is challenged for the reason that the amount or value in controversy, exclusive of costs, does not exceed $100. Extended comment upon the testimony cannot be made. From the admissions of plaintiffs in error, judgment could not be rendered in their favor for more than $92.63.
It is contended that the judgment rendered in favor of defendant in error for $9.48 should be considered a part of the amount or value in controversy. Plaintiffs in error admit their indebtedness to defendant in error in the sum of $5.17; this would leave only $4.31 of defendant in error’s judgment over which there could be any controversy. Add this to $92.63, the amount for which judgment could have been rendered under the admission of plaintiffs in error, and we have $96.94 in controversy.
Thus, upon the theory most favorable to plaintiffs in error, it affirmatively appears, from an examination of the record, that the amount or value in controversy, exclusive of costs, and for which judgment could have been legally rendered in the court below-, does not exceed $100. The case will be dismissed.